OFFICE ACTION :: REFUSAL
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 

Election/Restrictions
Applicant’s election without traverse of Group III (Embodiment 3, Figures 3.1 through 3.7) in the reply filed on 16 May 2022 is acknowledged.
Groups I, II, and IV through VI (Embodiments 1, 2, and 4-9; Figures 1.1 – 2.7 and 4.1 – 9.7) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  Election was made without traverse in the reply filed on 16 May 2022.

Drawings
Applicant’s cancellation of the nonelected embodiments (Embodiments 1, 2, and 4-9; Figures 1.1 – 2.7 and 4.1 – 9.7) in the reply filed on 16 May 2022 is acknowledged.

The drawing disclosure is objected to for the following reasons:
Poor Line Quality –
In the drawing Figures 1.1 through 1.7, the lines are uneven, jagged, and rough. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. 37 CFR 1.84 (l). The line quality has degraded from the original disclosure, filed 19 February 2021. If new drawings are submitted, correction for improved line quality is required.


Specification
The Examiner understands the broken lines are intended to depict unclaimed portions of the lid for packaging.  
The language [model 1] must be cancelled from the figure descriptions because it suggests that the claim may also be directed to other embodiments that are not shown in the drawing disclosure. Such language is prohibited in the specification of an issued design patent per MPEP § 1503.01, subsection III. The specification is also objected to for clarity of disclosure and proper grammar in the special descriptive statement. The special descriptive statement describing the purpose of the broken lines on the drawings should be amended, to read:
-- The broken lines in the drawings depict unclaimed portions of the lid for packaging and form no part of the claimed design. --


Claim Rejection - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claim is indefinite and nonenabling because of unclear scope and spatially indefinite elements among the views.
Not Enabled – The claim is not enabled due to unclear elements among the views, merging and blurring of lines combined with a small scale and an overall poor image quality of the drawing views (including pixelated reproductions with bleeding contours and lines, and the resulting unclear or indiscernible details).  The drawings are of an inadequate quality to show the distinguishing features of the claimed design clearly. The intricacies of the claimed design and overall contouring cannot be fully understood due to the pixilation, lightweight lines, and merging elements of the drawing figures. For these reasons the precise appearance of the claimed design cannot be fully understood without resorting to conjecture, and multiple varying interpretations of the design are possible from the disclosure provided.  The Examiner recommends amending the figures to render them on a larger scale, with less pixilation and increased clarity of disclosure.


Indefinite Scope – The scope of the claimed design is indefinite due to lack of clarity as to the precise metes and bounds of the claimed design.  The scope of the claimed design is indefinite due to the decreased quality of the reproductions filed 16 May 2022.

Figure 1.7 – The annotated bottom elements are not clearly corroborated in other views resulting in spatial indefiniteness because the depth, properties, and relationship with adjacent surfaces cannot be determined in combination with other views.  The precise configuration (protruding, concavity, or coplanar nature) of the elements cannot be determined from a single view. Are the bottom elements recessed (to what depth), protruding, coplanar?  To overcome this portion of the rejection, the figure may be revised to remove the indefinite areas from the claim by reducing them to broken lines.  See annotated sketch below for examples.

    PNG
    media_image1.png
    275
    540
    media_image1.png
    Greyscale



Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the lid for packaging shown in broken lines form no part of the claimed design or a statement that the portions of the lid for packaging shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).
A response is required in reply to the Office action to avoid abandonment of the application.  If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Furthermore, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  
If amended drawings are filed and the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.


Conclusion
The claim is rejected under 35 U.S.C. 112(a) and (b). The references cited but not applied are considered cumulative art related to the claimed design.


Reply Reminder / Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068. The examiner can normally be reached Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915